DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Pedestal for supporting a seed for SiC crystal growth which includes a gas-permeable region of reduced thickness 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 13-15 recite the limitation "the center part" and “the outer circumferential part.”  There is insufficient antecedent basis for these limitations in the claims.  Moreover, it is unclear as to what “part” is being referenced when discussing central and outer circumferential parts.  Is it the “one main surface” recited in claim 1 that has central and outer circumferential parts or is it a different “part” that is being referenced?  Furthermore, the term "outer circumferential" in claims 13-15 is a relative term which renders the claims indefinite.  The term "outer circumferential" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since it is unclear how close to the circumference the recited “outer circumferential part” needs to be in order to be considered as an “outer circumferential part” its recitation in claims 13-15 is therefore considered to be indefinite.  

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2010/0028240 to Shonai, et al. (hereinafter “Shonai”) or, alternatively, under 35 U.S.C. as being unpatentable over Shonai.  
Regarding claim 1
wherein one main surface to which the seed adheres is flat (see, e.g., Fig. 2 and ¶¶[0035]-[0051] which teach that a main surface to which a seed crystal (22) is adhered is flat), and 
wherein the pedestal has a gas-permeable region which a thickness from the one main surface is formed to be locally thin (See, e.g., Fig. 2 and  ¶¶[0035]-[0051] which teach that the crucible (21) includes a gas-permeable region whose thickness from the surface to which the seed crystal (22) is attached is locally thin.  See specifically ¶[0040] which teaches that the growth crucible (21) is produced from a material such as graphite which, due to the porous nature of graphite, is necessarily gas-permeable or, alternatively, would be reasonably expected to be gas-permeable.  It is noted that although Shonai teaches a preferred embodiment in which a supporting member (23) is interposed between the seed crystal (22) and the crucible (21), in ¶[0050] Shonai specifically teaches that the wall thickness that holds the seed crystal is preferably thinner in order to lower the temperature of the seed crystal with respect to the overall crucible.  Thus, even in the absence of a supporting member (23) an ordinary artisan would be motivated to use a wall thickness where the seed crystal (22) is attached which is locally thin in order to lower the temperature of the seed crystal with respect to the overall crucible.), and 
wherein the entire one main surface of the pedestal including, but not limited to the portion to which the seed adheres is flat (see, e.g., Fig. 2 and ¶¶[0035]-[0051] which show that the entire bottom surface of the supporting 
Regarding claim 2, Shonai teaches that a thickness of the gas-permeable region is 1 mm or more and less than 5 mm (see, e.g., Fig. 2, ¶[0017], ¶[0027], and ¶0050] as well as the Example in ¶¶[0053]-[0056] which teach that the thickness of the wall portion that supports the supporting member is made thinner than the wall thickness of other locations; see also ¶[0015] which specifically teaches that the thickness of the crucible member where the seed crystal is disposed is within a range of 0.7 to 50 mm and ¶[0054] of the Example which teaches an embodiment in which the wall thickness in the bonded portion between the crucible and the seed crystal is 2 mm).  
Regarding claim 4, Shonai teaches that the region other than the gas-permeable region includes a part having a thickness of 10 mm or more (see, e.g., Example in ¶¶[0053]-[0056] which teaches that the wall thickness of the graphite crucible is 10 mm).  
Regarding claim 5, Shonai teaches that in plan view from a thickness direction, when a distance from the center to an outer circumference is set to r, the gas-permeable region is included in the range of the distance r/2 from the center (see, e.g., Fig. 2 and ¶¶[0035]-[0051] which teach that the thinned region in the crucible necessarily includes or, alternatively, is reasonably expected to include a region which is a distance r/2 from the center of the seed crystal (22)).  
Regarding claim 8, Shonai teaches a SiC single crystal manufacturing apparatus, comprising: the pedestal according to Claim 1 (see, e.g., Fig. 1 and ¶¶[0035]-[0051] which teach that the pedestal supporting the seed crystal (22) is utilized in a SiC single crystal growth apparatus (1)).  

Claim Rejections - 35 USC § 102
Claim(s) 1, 5, and 8 is/are alternatively rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2012/0325150 to Seki, et al. (hereinafter “Seki”).  
Regarding claim 1, Seki teaches a pedestal supporting a seed for crystal growth (see, e.g., the Abstract, Figs. 1-7, and entire reference),
wherein one main surface to which the seed adheres is flat (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach an embodiment of a lid (30) having a flat bottom surface (31) where the seed crystal (11) is attached), 
wherein the pedestal has a gas-permeable region which a thickness from the one main surface is formed to be locally thin (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that the lid (30) includes a measurement hole (24) where a thickness from the flat bottom surface (31) is locally thin), and 
wherein the entire one main surface of the pedestal including, but not limited to the portion to which the seed adheres is flat (see, e.g., Fig. 3 and ¶¶[0034]-[0036] which teach an embodiment in which the entirety of the bottom surface (31) of the lid (30) is flat).  
Regarding claim 5, Seki teaches that in plan view from a thickness direction, when a distance from the center to an outer circumference is set to r, the gas-permeable region is included in the range of the distance r/2 from the center (see, e.g., Fig. 3 and ¶¶[0034]-[0036] which teach which teach that the width of the measurement hole (24) 
Regarding claim 8, Seki teaches a SiC single crystal manufacturing apparatus, comprising: the pedestal according to Claim 1 (see, e.g., Fig. 1 and ¶¶[0024]-[0036] which teach that the lid (30) supporting the seed crystal (11) is utilized in a SiC single crystal growth apparatus (1)).  

Claim Rejections - 35 USC § 103
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Shonai.  
Regarding claim 2, Seki does not explicitly teach that a thickness of the gas-permeable region is 1 mm or more and less than 5 mm.  However, in Figs. 1-2 and ¶¶[0035]-[0051] Shonai teaches an analogous embodiment of a crucible (21) having a pedestal which supports a seed crystal (22) and is utilized in a SiC single crystal growth apparatus (1).  In Fig. 2, ¶[0017], ¶[0027], and ¶0050] as well as the Example in ¶¶[0053]-[0056] Shonai specifically teaches that the thickness of the wall portion that supports the supporting member is made thinner than the wall thickness of other locations.  See also ¶[0015] which specifically teaches that the thickness of the crucible member where the seed crystal is disposed is within a range of 0.7 to 50 mm and ¶[0054] of the Example which teaches an embodiment in which the wall thickness in the bonded portion between the crucible and the seed crystal is 2 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Shonai and would be motivated to make a thickness of the gas-permeable region within the measurement hole (24) in the lid (30) in 
Regarding claim 4, Seki does not explicitly teach that the region other than the gas-permeable region includes a part having a thickness of 10 mm or more.  However, as noted supra with respect to the rejection of claim 2, the Example in ¶¶[0053]-[0056] of Shonai teaches that the wall thickness of the graphite crucible is 10 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Shonai and would be motivated to utilize a lid (30) in Fig. 3 of Seki which has a thickness T3 and/or T4 of at least 10 mm in order to provide sufficient structural integrity and to provide the desired heat conduction within the lid (30) during crystal growth.  

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of U.S. Patent Appl. Publ. No. 2011/0308449 to Katsuno, et al. (“Katsuno”).  
Regarding claim 11, Seki does not explicitly teach that the pedestal has a plurality of the gas-permeable regions.  However, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere duplication of parts since providing plurality of measurement holes (24) would permit the temperature of a plurality of symmetrically spaced regions around a central region of the seed crystal (11) to be measured.  The mere duplication of parts is not sufficient to produce a patentable See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  Alternatively, in Figs. 1-2 and ¶¶[0049]-[0051] as well as elsewhere throughout the entire reference Katsuno teaches an analogous embodiment of a sublimation growth system which includes a cover (4) having a plurality of gas discharge grooves (15) with a thickness from the bottom surface which is locally thin.  As shown in Figs. 2(a)-(c) the gas discharge grooves (15) are provided at four circumferential regions located symmetrically about a center of the cover (4).  As explained in at least ¶[0023] of Katsuno, the discharge grooves (15) facilitate control of the turbulence and flow rate of the sublimation gas flow during crystal growth, thereby making it possible to prevent the occurrence of various defects caused by sublimation gas turbulence and flow rate fluctuations.  Thus, a person of ordinary skill in the art would look to the teachings of Katsuno and would be motivated to provide a plurality of gas permeable regions in the form of discharge grooves (15) around the lid (30) utilized in the sublimation system of Seki for this purpose.  
Regarding claim 12, Seki teaches that the gas-permeable regions are disposed to overlap the center of the one main surface (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions, and that the gas-permeable regions are disposed to be symmetrical with respect to the center of the one main surface in the circumferential direction.  However, as noted supra with respect to the rejection of claim 11, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically 
Regarding claim 13, Seki teaches that a part of the gas-permeable regions overlaps the center part (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions, and that the other part of the gas-permeable regions overlaps the outer circumferential part.  However, as noted supra with respect to the rejection of claim 12, since the measurement hole (24) in Fig. 3 
Regarding claim 14, Seki teaches that a part of the gas-permeable regions overlaps the center part (see, e.g., Figs. 1-3 and ¶¶[0024]-[0036] which teach that measurement hole (24) is disposed in a center of the lid (30)), but does not explicitly teach that the pedestal has a plurality of the gas-permeable regions and the other part of the supra with respect to the rejection of claims 12-13, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere duplication of parts since providing plurality of symmetrically spaced measurement holes (24) at and around the center of the lid (30) would permit the temperature of a plurality of symmetrically spaced regions at and around a central region of the seed crystal (11) to be measured.  Alternatively, in Figs. 1-2 and ¶¶[0049]-[0051] as well as elsewhere throughout the entire reference Katsuno teaches an analogous embodiment of a sublimation growth system which includes a cover (4) having a plurality of gas discharge grooves (15) with a thickness from the bottom surface which is locally thin.  As shown in Figs. 2(a)-(c) the gas discharge grooves (15) are provided at four circumferential regions located symmetrically about a center of the cover (4).  As explained in at least ¶[0023] of Katsuno, the discharge grooves (15) facilitate control of the turbulence and flow rate of the sublimation gas flow during crystal growth, thereby making it possible to prevent the occurrence of various defects caused by sublimation gas turbulence and flow rate fluctuations.  Thus, a person of ordinary skill in the art would look to the teachings of Katsuno and would be motivated to provide, in addition to the central measurement hole (24), a plurality of gas permeable regions in the form of discharge grooves (15) arranged symmetrically around the circumference of the lid (30) utilized in the sublimation system of Seki for this purpose.  
Seki and Katsuno also do not explicitly teach that the gas-permeable region overlapping the center part is wider than the gas-permeable region overlapping the outer 
Regarding claim 15, Seki teaches that a part of the gas-permeable regions overlaps the center part and that the gas-permeable region overlapping the center part is disposed to overlap the center of the one main surface (see, e.g., Figs. 1-3 and supra with respect to the rejection of claims 12-14, since the measurement hole (24) in Fig. 3 of Seki is configured to provide a means for measuring process parameters such as the temperature of the seed (11) during crystal growth, providing a plurality of symmetrically spaced measurement holes (24) would be considered as a mere duplication of parts since providing plurality of symmetrically spaced measurement holes (24) at and around the center of the lid (30) would permit the temperature of a plurality of symmetrically spaced regions at and around a central region of the seed crystal (11) to be measured.  Alternatively, in Figs. 1-2 and ¶¶[0049]-[0051] as well as elsewhere throughout the entire reference Katsuno teaches an analogous embodiment of a sublimation growth system which includes a cover (4) having a plurality of gas discharge grooves (15) with a thickness from the bottom surface which is locally thin.  As shown in Figs. 2(a)-(c) the gas discharge grooves (15) are provided at four circumferential regions located symmetrically about a center of the cover (4).  As explained in at least ¶[0023] of Katsuno, the discharge grooves (15) facilitate control of the turbulence and flow rate of the sublimation gas flow during crystal growth, thereby making it possible to prevent the occurrence of various defects caused by sublimation gas turbulence and flow rate fluctuations.  Thus, a person of ordinary skill in the art would look to the teachings of 
Seki and Katsuno also do not explicitly teach that the gas-permeable region overlapping the center part is wider than the gas-permeable region overlapping the outer circumferential part.  However, since the grooves (15) in Figs. 2(a)-(c) of Katsuno are merely configured to regulate gas flow while the measurement hole (24) in Fig. 3 of Seki is designed to provide a means for temperature measurements, a person of ordinary skill in the art would be motivated to make the width of the measurement hole (24) larger than the width of the grooves (15) since (i) a wider temperature measurement hole facilitates performing more accurate temperature measurements over a larger percentage of the seed crystal and (ii) since there are a plurality of grooves (15) a smaller groove width may be used to obtain the desired flow of precursor gases during crystal growth.  The larger relative width of the measurement hole (24) is also evident from a comparison of the groove (15) width in Fig. 2(c) of Katsuno relative to the diameter of the cover (4) and a comparison of the measurement hole width (24) relative to the width of the lid (30) and seed crystal (11) in Fig. 3 of Seki.  Finally it is pointed out that in ¶[0027] Katsuno teaches that the threads formed on the cover (4) in Fig. 2(a) preferably have a height (i.e., the peak to valley difference) of 0.3 to 2 mm which is approximately equivalent to the groove (15) in-plane width while ¶[0065] of Katsuno teaches that crucible temperature measurements may be conducted by providing up to a 4-mm diameter optical path at the center region of the thermal insulating material.  If the in-plane width of the groove (15) .  

Response to Arguments
Applicant's arguments filed April 13, 2021, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2011/0308449 to Katsuno, et al. and No. 2012/0325150 to Seki, et al. have been introduced to teach the newly added claim limitations.  
With respect to the title it is noted that the pending elected claims recite an apparatus whereas applicant’s proposed title recites a method and apparatus.  A proposed title has been provided by the Examiner.  
It is also pointed out that applicant’s arguments with respect to claim 1 are not commensurate with the scope of amended claim 1.  See applicant’s 4/13/2021 reply, pp. 8-10.  As amended, claim 1 recites that “the entire one main surface of the pedestal including but not limited to the portion to which the seed adheres is flat.”  In this regard the entire bottom surface of the supporting member (23) to which the seed crystal (22) is adhered is considered the recited “one main surface” and is flat.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714